DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
Disposition of Claims
Claims 1-2 & 4-8 are pending.
Claims 1-2, 4-6 & 8 are rejected.
Claim 7 is withdrawn.
Claim 3 is canceled.
Claim Objections
Claims 1-2, 4 & 8 are objected to because of the following informalities:
Regarding Claims 1-2, 4 & 8, Claims 1-2, 4 & 8 are replete with grammatical errors, specifically several elements lacking appropriate articles (e.g., an intensity of light). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation is:
"a display device" in Claim 8 as described in Applicant’s specification on Page 6, Line 18 – Page 7, Line 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 & 8, Claims 1 & 8 are indefinite as the scope of the claims are unclear. As currently presented, it is unclear whether Claims 1 & 8 require:
a circuitry to control a light emission of a plurality of light sources such that an intensity of light emitted by a shortest wavelength light source at a reference color temperature is greater than a total intensity of light emitted by all the light sources (including the shortest wavelength light source) at the reference color temperature and wherein intensities of light emitted by the remaining plurality of light sources at the reference color temperature
a circuitry configured to change a light emission of a plurality of light sources from a reference color temperature to a second color temperature such that an intensity of light emitted by a shortest wavelength light source at the second color temperature is greater than the intensity of light emitted by the shortest wavelength light source at the reference color temperature and wherein an intensity of light emitted by each of the remaining plurality of light sources at the second color temperature is substantially the same as the intensity of light emitted by each of the remaining plurality of light sources at the reference color temperature.
In light of both the Applicant’s specification (see Page 26, Lines 6-11) and that it is unclear how a portion of an intensity of light can be greater than a total intensity of light which includes the portion, Claims 1 & 8 are being interpreted, for the purpose of examination, as outlined in Para. b. above.
Additionally, regarding Claims 1 & 8, Claims 1 & 8 recite the limitations “the light source having a shortest wavelength” and “the light sources other than the light source having the shortest wavelength” on Lines 5-8 (Claim 1) and Lines 7-10 (Claim 8). There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the light source having a shortest wavelength” and “the light sources other than the light source having the shortest wavelength” are being interpreted as “a light source having a shortest wavelength” and “light sources other than the light source having the shortest wavelength”.
Regarding Claim 2, Claim 2 recites the limitation “greater than intensity of light emitted at the reference color temperature” on Lines 6-7. It is unclear whether this “intensity of light emitted at the reference color temperature” is the same as the “intensity of light emitted at the reference color temperature” previously recited on Lines 6-7 of Claim 1, or a separate, different intensity of light. For the purpose of examination, “greater than intensity of light emitted at the reference color temperature” is being interpreted as “greater than the intensity of light emitted at the reference color temperature”.
Additionally, regarding Claim 2, Claim 2 recites the limitation “wherein the plurality of light sources have a light source that emits red light, a light source that green light, and a light source that emits blue light” on Lines 2-3. The metes and bounds of this claim is unclear as the plurality of light sources has not been positively recited in Claim 1 (i.e., circuity is configured to control an imaging device with a plurality of light sources). Therefore it is unclear whether direct infringement would occur with only circuitry capable of controlling a plurality of light sources, or whether direct infringement would occur with a plurality of light sources and circuitry to control said plurality of light sources. For the purpose of examination and compact prosecution, Claim 2 has been rejected with art for the plurality of light sources.
Regarding Claim 4, Claim 4 recites the limitation “in accordance with control of light emission by the plurality of light sources” on Lines 4-5. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “in accordance with control of light emission by the plurality of light sources” is being interpreted as “in accordance with control of light emission by the plurality of light sources”.
Additionally, regarding Claim 8, Claim 8 recites the limitation “a reference color used to display a medical captured image” on Lines 13-14. It is unclear whether this “medical captured image” is the same as the “medical captured image” previously recited on Line x of Claim 8, or a separate, different medical captured image. For the purpose of examination, “a reference color used to display a medical captured image” is being interpreted as “a reference color used to display the medical captured image”.
Regarding Claims 5 & 6, Claims 5 & 6 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (US 2015/0272422).
Regarding Claim 1, Aoyama discloses a medical observation device (Fig. 1, an endoscope device comprising an endoscope 12, a light source device 14 and a processor device 16; [0049]) comprising:
circuitry (Fig. 2, a control system comprising a processor device 16 and a light source controller 32 of a light source device 14; [0050] & [0052]) configured to control an imaging device (Fig. 2, the control system is configured to control an imaging unit comprising an endoscope device 12 and a light source device 14; [0050] & [0051]) with a plurality of light sources (Fig. 2, a B-LED 33, a G-LED 34, and an R-LED 35; [0052]) that emit light having different wavelengths (Fig. 2, the B-LED 33 emits light in a blue wavelength band, the G-LED 34 emits light in a green wavelength band, and the R-LED 35 emits light in a red wavelength band; [0052]),
wherein the circuitry is configured to control light emission of the plurality of light sources (the light source controller 32 of the light source device 14 of the control system controls a ratio of emission amount of the B-LED 33, the G-LED 34, and the R-LED 35; [0053]) so that intensity of light emitted by the light source having a shortest wavelength out of intensity of light at a reference color temperature is greater than intensity of light emitted at the reference color temperature (Figs. 3 & 4, an intensity of light in the blue wavelength band, which has the shortest wavelength compared to the green 
the reference color temperature is a reference color temperature used to display a medical captured image captured by the imaging device (Fig. 3, the reference white light optical spectrum is optical spectrum most suitable for imaging, and subsequently displaying, an object; [0052]).
Regarding Claim 2, Aoyama discloses the medical observation device according to Claim 1. Aoyama further discloses wherein the plurality of light sources have a light source that emits red light (Fig. 2, the R-LED 35 emits light in a red wavelength band; [0052]), a light source that emits green light (Fig. 2, the G-LED 34 emits light in a green wavelength band; [0052]), and a light source that emits blue light (Fig. 2, the B-LED 33 emits light in a blue wavelength band; [0052]), and
the circuitry is further configured to control light emission of the light source that emits blue light so that intensity of light emitted by the light source that emits blue light which is the light source having the shortest wavelength is greater than intensity of light emitted at the reference color temperature (Figs. 3 & 4, the intensity of light in the blue wavelength band, which has the shortest wavelength compared to the green wavelength band and the red wavelength band, at the short imaging 
Regarding Claim 4, Aoyama discloses the medical observation device according to Claim 1. Aoyama further discloses wherein the circuitry is further configured to control display of the medical captured image captured by the imaging device (Fig. 2, a display image signal generator 84 of the processor device 16 of the control system generates a display image of the imaged object captured by the imaging unit; [0075]),
wherein the circuitry is configured to control a color temperature of a display device that displays the medical captured image on a display screen in accordance with control of light emission by the plurality of light sources (Fig. 2, the control unit displays a color image on a monitor 18 which is based on the ratio of emission amount; [0075]).
Regarding Claim 5, Aoyama discloses the medical observation device according to Claim 4. Aoyama further discloses wherein the circuitry is configured to control the color temperature by causing state information indicating a state of the control of the light emission by the plurality of light sources to be transmitted to the display device (Fig. 2, the control unit displays the color image on the monitor 18 based on image signals data corresponding to the ratio of emission amount; [0075]).
Regarding Claim 6, Aoyama discloses the medical observation device according to Claim 1. Aoyama further discloses the imaging device configured to be inserted into an inside of a body of a patient and capture an image of the inside of the body (Fig. 1, the endoscope device 12 of imaging unit is configured to be inserted into a patent and image blood vessels; [0009] & [0049]).
Regarding Claim 8, Aoyama discloses a medical observation system (Fig. 1, an endoscope system 10; [0049]) comprising:
a medical observation device (Fig. 1, an endoscope device comprising an endoscope 12, a light source device 14 and a processor device 16; [0049]) including circuitry (Fig. 2, a control system 
a display device (Fig. 1, a monitor 18; [0049]) configured to display a medical captured image captured by the imaging device on a display screen (Fig. 1, the monitor 18 is configured to display an object imaged by the imaging unit on a display screen (not labeled); [0051]),
wherein the circuitry of the medical observation device is configured to control light emission of the plurality of light sources (the light source controller 32 of the light source device 14 of the control system controls a ratio of emission amount of the B-LED 33, the G-LED 34, and the R-LED 35; [0053]) so that intensity of light emitted by the light source having a shortest wavelength out of intensity of light at a reference color temperature is greater than intensity of light emitted at the reference color temperature (Figs. 3 & 4, an intensity of light in the blue wavelength band, which has the shortest wavelength compared to the green wavelength band and the red wavelength band, at a short imaging distance optical spectrum (i.e., Fig. 4) is greater than the intensity of light in the blue wavelength band at a reference white light optical spectrum (i.e., Fig. 3); [0054]) and intensity of light emitted by the light sources other than the light source having the shortest wavelength among the plurality of light sources is substantially same as the intensity of light emitted at the reference color temperature (Figs. 3 & 4, an intensity of light in the green wavelength band at the short imaging distance optical spectrum (i.e., Fig. 4) and an intensity of light in the red wavelength band at the short imaging distance optical spectrum (i.e., Fig. 4) are equal to the intensity of light in the green wavelength band at a reference white light 
the reference color temperature is a reference color temperature used to display a medical captured image captured by the imaging device (Fig. 3, the reference white light optical spectrum is optical spectrum most suitable for imaging, and subsequently displaying, the object; [0052]).
Response to Arguments
Applicant’s arguments, see Pages 5-7, filed May 13, 2021, with respect to the rejections under 35 U.S.C.§ 102 of Claims 1-2, 4-6 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571(270)-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795         

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795